DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the reply received on 12 January 2021. Claims 1-20 are pending. 
Response to Remarks
The arguments and amendments received on 12 January 2021 has been fully considered. Because the argument is persuasive, the rejection of claims 1-20 under 35 U.S.C. 102 has been withdrawn. However, in view of newly discovered prior art, a new rejection is made below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-10, 12-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anicipated by US 2018/0123612 A1 to Pyayt et al. (hereinafter "Pyayt"). 


	monitoring real-time environmental conditions via a plurality of sensors positioned in proximity to the vehicle (para [0028] - "a data reduction apparatus for reducing an amount of data provided by a data source 100. For example, the data source 100 may be any technical system [...] Such a technical system may be monitored by a plurality of sensors 110-i", para [0029] - "the data output by the sensors 110-i of the data source 100 are provided as continuous data streams", para [0030] - "The data reduction apparatus may be formed by one or more processors"); 
	responsive to the monitoring, receiving, from one or more of the plurality of sensors, a first real-time measured value of a first environmental variable and at least one additional real-time measured value of at least one additional environmental variable (para [0028] - "it may be also possible that output signals of different sensors 110-i are correlated too. For example, a first sensor 110-i may monitor a voltage, and a second sensor 110-i may monitor a current. Further, a third sensor may monitor the rotational speed of a generator providing the monitored voltage and current"); 
	automatically determining, via a machine-learning model, a first expected value of the first environmental variable given the at least one additional real-time measured value of the at least one additional environmental variable (para [0028] - "In such a case, there will also be some similarities between rotational speed, current, and voltage", para [0031] - "Similarity identification unit 10 analyzes the obtained data form data source 10 to identify groups of correlated data. For example, similarity identification unit 10 of the data reduction apparatus 
	automatically generating a storage decision in relation to the first real-time measured value based, at least in part, on an evaluation of the first real-time measured value relative to the first expected value (para [0041] - "After such a training phase, only a single data stream is to be fully encoded, while the remaining data streams of a plurality of similar data streams are specified by only encoding deviations with respect to the transmitted data stream"); and 
	causing execution of the storage decision at least with respect to onboard storage of the vehicle (para [0043] - "After a data reduction has been applied to the data provided by the data source 100, the data may be transmitted via a transmission line 35 and/or stored in a memory 30").

As to claim 2, Pyayt discloses the method of claim 1, and further discloses wherein the storage decision indicates at least one of the following: 
	storage of the first real-time measured value in the onboard storage of the vehicle; non-storage of the first real-time measured value in the onboard storage of the vehicle; and transmission of the first real-time measured value over a network for off-board storage (para [0041], para [0043]).


	computing a difference between the first real-time measured value and the first expected value (para [0031] - "a correlation value of the individual data segments or data streams from the data source 100 may be calculated. If the correlation value exceeds a predetermined value, the data is considered to be similar", para [0041] - "similar data streams are specified by only encoding deviations with respect to the transmitted data stream"); 
	expressing the computed difference as a proportion of the first real-time measured value (para [0031], para [0041]); and 
	comparing the proportion to each of at least one threshold for the first environmental variable (para [0041] - "For a plurality of similar data streams, only a single data stream is to be transmitted or stored [...] while the remaining data streams are transmitted or stored by encoding only deviations").

As to claim 4, Pyayt discloses the method of claim 3, and further discloses wherein the automatically generating comprises, responsive to the proportion satisfying the at least one threshold, automatically determining, as at least a portion of the storage decision, to store the first real-time measured value in the onboard storage (para [0041]).

As to claim 5, Pyayt discloses the method of claim 4, and further discloses wherein the causing execution comprises storing the first real-time measured value and the at least one additional real-time measured value in the onboard storage (para [0041], para [0043]).

As to claim 8, Pyayt discloses the method of claim 3, and further discloses the method further comprising sending an alert in response to the proportion satisfying the at least one threshold (para [0044] - "the data may be transmitted via a transmission line 35 after reducing the amount of data. In this case, the reduced data may be received by a receiving unit 40-2 at the other end of the transmission line 35").

As to claim 9, Pyayt discloses the method of claim 1, and further discloses the method further comprising: 
	responsive to the monitoring, periodically receiving a plurality of real-time measured values of a plurality of environmental variables from the plurality of sensors (para [0028]-[0029]); 
	for each environmental variable of the plurality of environmental variables, for each real-time measured value of the environmental variable that is periodically received: 
	automatically determining, via the machine-learning model, an expected value of the environmental variable given at least one other real-time measured value of at least one other environmental variable of the plurality of environmental variables (para [0030] - "to reduce the amount of data provided by the data source 100, the data is provided to a data reduction apparatus", para [0040] - "After a principal component analysis of the identified correlated data has been performed, the first principal components are used to encode and decode data"); 
	automatically generating a particular storage decision in relation to the real-time measured value based, at least in part, on an evaluation of the real-time measured value 
	causing execution of the particular storage decision at least with respect to the onboard storage (para [0041], para [0043]).

As to claim 10, Pyayt discloses the method of claim 9, and further discloses the method further comprising retraining the machine-learning model using stored values of the plurality of environmental variables in the onboard storage (para [0032] - "a cluster analysis of the obtained data from data source 100 may also be performed. Cluster analysis is a task of grouping a set of objects such that objects in the same group are more similar to each other than to objects in other groups", para [0033] - "Cluster [analysis] may be an iterative process of knowledge discovery or interactive multi-objective optimization that involves trial and failure. Data preprocessing and model parameters may be modified until the result achieves the desired properties").

As to claim 12, Pyayt discloses a vehicle computer system comprising a processor and memory (para [0051]-[0052]), wherein the processor and the memory in combination are operable to perform a method comprising: 
	monitoring real-time environmental conditions via a plurality of sensors positioned in proximity to a vehicle (para [0028]-[0030]); 
	responsive to the monitoring, receiving, from one or more of the plurality of sensors, a first real-time measured value of a first environmental variable and at least one additional real-
	automatically determining, via a machine-learning model, a first expected value of the first environmental variable given the at least one additional real-time measured value of the at least one additional environmental variable (para [0028], para [0031], para [0041]); 
	automatically generating a storage decision in relation to the first real-time measured value based, at least in part, on an evaluation of the first real-time measured value relative to the first expected value (para [0041]); and 
	causing execution of the storage decision at least with respect to onboard storage of the vehicle (para [0043]).

As to claim 13, Pyayt discloses the vehicle computer system of claim 12, and further discloses wherein the storage decision indicates at least one of the following: 
	storage of the first real-time measured value in the onboard storage of the vehicle; non-storage of the first real-time measured value in the onboard storage of the vehicle; and transmission of the first real-time measured value over a network for off-board storage (para [0041], para [0043]).

As to claim 14, Pyayt discloses the vehicle computer system of claim 12, and further discloses wherein the automatically generating comprises: 
	computing a difference between the first real-time measured value and the first expected value (para [0031], para [0041]); 

	comparing the proportion to each of at least one threshold for the first environmental variable (para [0041]).

As to claim 15, Pyayt discloses the vehicle computer system of claim 14, and further discloses wherein the automatically generating comprises, responsive to the proportion satisfying the at least one threshold, automatically determining, as at least a portion of the storage decision, to store the first real-time measured value in the onboard storage (para [0041]).

As to claim 18, Pyayt discloses the vehicle computer system of claim 12, and further discloses the method comprising: 
	responsive to the monitoring, periodically receiving a plurality of real-time measured values of a plurality of environmental variables from the plurality of sensors (para [0028]-[0029]); 
	for each environmental variable of the plurality of environmental variables, for each real-time measured value of the environmental variable that is periodically received: 
	automatically determining, via the machine-learning model, an expected value of the environmental variable given at least one other real-time measured value of at least one other environmental variable of the plurality of environmental variables (para [0030], para [0040]); 

	causing execution of the particular storage decision at least with respect to the onboard storage (para [0041], para [0043]).

As to claim 19, Pyayt discloses the vehicle computer system of claim 18, and further discloses the method comprising retraining the machine-learning model using stored values of the plurality of environmental variables in the onboard storage (para [0032]-[0033]).

As to claim 20, Pyayt discloses a computer-program product comprising a non-transitory computer-usable medium having computer-readable program code embodied therein (para [0051]-[0052]), the computer-readable program code adapted to be executed to implement a method comprising: 
	monitoring real-time environmental conditions via a plurality of sensors positioned in proximity to a vehicle (para [0028]-[0030]); 
	responsive to the monitoring, receiving, from one or more of the plurality of sensors, a first real-time measured value of a first environmental variable and at least one additional real-time measured value of at least one additional environmental variable (para [0028]); 
	automatically determining, via a machine-learning model, a first expected value of the first environmental variable given the at least one additional real-time measured value of the at least one additional environmental variable (para [0028], para [0031], para [0041]); 

	causing execution of the storage decision at least with respect to onboard storage of the vehicle (para [0043]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pyayt in view of US 10,672,204 B2 to Chopra et al. ("Chopra"). 

As to claim 11, Pyayt discloses the method of claim 1. 
	Chopra teaches the limitations not expressly further disclosed by Pyayt, namely: 
	wherein the vehicle is an aircraft (Fig 3 - aircraft (102)).
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Pyayt and Chopra, because each reference relates to methods of reducing data storage requirements for a sensor system for measuring parameters associated with a machine. Moreover, the combination would yield predictable results .
Allowable Subject Matter
Claims 6-7 and 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  whether alone or in combination, the prior art of record does not disclose or teach every limitation recited by claims 6 and 16. Claims 7 and 17 are considered allowable at least for their dependence on claims 6 and 16. 
Pyayt, the closest discovered prior art, discloses a data reduction algorithm for reducing storage requirements for sensor data associated with a machine by discovering correlations among the data, but does not expressly disclose or suggest assigning storage priority values to environmental variables that have been determined to have expected values that are based on other environmental variables, and storing or discarding the measured variables based on the priorities.
Conclusion
The prior art made of record on Form 892 (Notice of References Cited) and not relied upon is considered pertinent to applicant's disclosure. The cited reference discloses a data reduction algorithm for an aircraft monitoring system. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871.  The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on (571)272-6909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/TODD MELTON/Primary Examiner, Art Unit 3669